NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JOSEPH RICH,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-119
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Campbell, Judge.

J. Rafael Rodriguez, of Law Offices of J.
Rafael Rodriguez, Miami for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.